OLSZEWSKI, Judge:
The parties, rival factions, vie for control of St. Basil’s Russian Orthodox Church. The matter before us resolves to a question of control over parish property. Appellants represent that part of the congregation which voted to secede. The lower court, finding that inadequate notice had preceded the vote, issued an order restoring possession of the church to appellees and enjoining appellants from interfering with appellees’ use of the property. By agreement of the parties, the lower court reached the ultimate issue and found that St. Basil’s was a “hierarchical,” as opposed to a “congregational” church.
Jurisdiction over an appeal in an action involving a corporation not-for-profit lies properly with the Commonwealth Court. See 42 Pa.C.S. Sec. 762. Rather than exercise our discretion to decide the questions in this case, we transfer *184this matter to the court vested with jurisdiction to hear the appeal, the Commonwealth Court.
Accordingly, pursuant to Pa.R.A.P. 751 and 42 Pa.C.S. Sec. 5103(a), this case is hereby transferred to the Commonwealth Court. Jurisdiction is relinquished.
WIEAND, J., files a dissenting opinion.